 

Exhibit 10.3

 

 

J. Proust & Associates Inc.

Suite 3123

595 Burrard Street

Vancouver, BC Canada V7X 1J1

December 6, 2016

                                                CONFIDENTIAL


 

Michael Steele

Avonlea - Drewry Holdings Inc.

15466 The Gore Rd

Caledon, Ontario, Canada

L7C- 3E5


Mike,


Re:       Proposed transaction with Canadian Cannabis Corp. ("CCAN")

 

This letter of intent (this "Letter Agreement") sets out the terms (the
"Transaction Terms") of which J. Proust & Associates Inc. ("JPA") is authorized
to negotiate an agreement (the "Transaction Agreement") on behalf of a company
listed on a Canadian stock exchange (the "Listed Company") with CCAN as
described below. The Listed Company is entering into this LOI with Michael
Steele ("Steele") and Avonlea - Drewry Holdings Inc. ("Avonlea") in order to
provide Steele and Avonlea with the opportunity to work with CCAN and the Listed
Company in order to finalize the Transaction Agreement pursuant to which CCAN
will agree to sell its wholly owned subsidiary, The Clinic Network Inc. ("TCN")
to the Listed Company. If the Listed Company and CCAN enter into the Transaction
Agreement, then this Letter Agreement will become null, void and of no further
force and effect. Subject to and in accordance with the terms and conditions
hereinafter contained, this Letter Agreement is intended to constitute a binding
agreement between JPA, Steele and Avonlea.


This Agreement will terminate on the earlier of the date on which the Listed
Company and CCAN enter into the Transaction Agreement or January 31, 2017. The
Transaction Terms are as follows:

1.  The Transaction Terms.

 



     Purchase of TCN: 

CCAN owns all of the issued and outstanding shares of Canada Cannabis Corp.
which owns all of the issued and outstanding shares of TCN (the "TCN Shares").
The Listed Company will either acquire all of the issued shares of TCN or all of
TCN's assets (the “Assets") from CCAN (the "Acquisition"). The Acquisition will
be structured based on the advice of tax and legal advisors for the
Listed Company and CCAN.

                                                      

 

 

 

 

The Acquisition will constitute a reverse takeover (the "TO") for the Listed
Company pursuant to the policies of the TSX Venture Exchange (the "TSX-V").

 

 

 

     Consideration:

 

The Listed Company will issue a total of 45,000,00 post-consolidated common
shares (the "Consideration Shares") to CCAN in consideration for the TCN Shares
or the Assets. Steele and Avonlea acknowledge that the Listed Company may need
to effect a share consolidation prior to issuing the Consideration Shares. If a
share consolidation is required, then shareholders of the Listed Company owing
more than 60% of the issued and outstanding common shares of the Listed Company
will sign support agreements agreeing to vote in favour of the share
consolidation.

 

 

 

 

 

On closing of the Acquisition, the Listed Company will pay a finder's fee equal
to 5% of the Consideration Shares in either cash or shares of the Listed
Company.



--------------------------------------------------------------------------------

 

2.  Conditions to the Transaction Agreement:  The closing of the Acquistion will
be subject to the following conditions precedent:



     Due Dilligence:

The Listed Company and  CCAN each having complete to its satisfaction a due
diligence review of the other party's business, assets, prospects, financial
condition and affairs by 4:OO pm (Vancouver time) on January 31, 2017 (the "Due
Diligence Period"), and all issues arising therefrom having been addressed to
each party's satisfaction or waived by the Listed Company and CCAN,
respectively.

                                                      

 

 

 

 

This condition is for the mutual benefit of the Listed Company and CCAN and may
be waived, in whole or in part, by mutual consent in writing.

 

 

 

 

 

During the Due Diligence Period, the Listed Company and CCAN agree to permit
each other and their auditors, agents and legal counsel to conduct such
investigations as either the Listed Company or CCAN may deem reasonably
necessary or advisable in order to ensure that each of the representations,
warranties, covenants and agreements of the other party are true and accurate.

 

 

 

 

 

On closing of the Acquisition, the Listed Company will pay a finder's fee equal
to 5% of the Consideration Shares in either cash or shares of the Listed
Company.

 

     Share Consolidation:

The Listed Company having completed a consolidation (the "Consolidation") of its
issued and outstanding common shares in order for it to have the capital
structure described in Schedule "A" hereto on closing of the Acquisition. All
references in this Letter Agreement are to post-Consolidation Common Shares
unless otherwise noted.

 

This condition is for the benefit of CCAN and may be waived, in whole or in part
by CCAN, in writing, at any time.

 

     Private Placement

CCAN arranging for a private placement of units (the "units") of the Listed
Company for gross minimum proceeds of CDN$ 6,000,000 and gross maximum proceeds
of CDN$ 15,000,000 at a price of $1.00 per Unit, by the closing of the
Acquisition (the "Private Placement").

 

This condition is for the benefit of the Listed Company and may be waived, in
whole or in part, in writing, at any time.

 

CCAN agrees to complete the Private Placement by the closing of the Acquisition
on the following terms:

 





                                                                      (i)   

each Unit will consist of one post-consolidated common share and one common
share  purchase  warrant  (a "Warrant") exercisable at a price of no less than
$1 .00 for a period of time to be determined by CCAN;

 

 

 

 

 

(ii)

 

upon exercise, each Warrant will entitle the holder hereof to purchase one
common share of the Listed Company; and

 

 

 

 

 

(iii)

 

The Listed Company will pay commissions in the form of cash or shares and/or
warrants in connection Private Placement.






2

--------------------------------------------------------------------------------

 

     Listed Company
     Capital Structure:


The Listed Company having the capital structure set out in Schedule “A " hereto
immediately prior to the Consolidation and the closing of the Acquisition.

                                                      

 

 

 

 

This condition is for the benefit of CCAN and may be waived, in whole or in part
by CCAN, in writing.

 

 

 

     Listed Company
     Shareholder Approval:


 

The Listed Company having obtained the approval of at least 50% of its
shareholders to the Acquisition and the Consolidation (the "Shareholder
Approval”) either by written consent or at a meeting of its shareholders (the
"Shareholders' Meeting"), in accordance with applicable TSX-V policies and
applicable securities policies and laws.

 

 

 

 

 

This condition is for the benefit of each of CCAN and may be waived, in whole or
in part by the consent of CCAN, in writing.

  

 

 

CCAN agrees to make available to the Listed Company all necessary information,
records, personal, financial statements, studies and other information as the
Listed Company may require in connection with the preparation of the filing
statement or the information circular (the "Disclosure Document"), as
applicable, for the Shareholder Approval and filings with the TSX-V. After
review of the Disclosure Document, CCAN agrees to certify that the information
in the Disclosure Document with respect to CCAN constitutes full, true and plain
disclosure regarding CCAN.

 

 



     TSX-V Approval:

 

The Listed Company having obtained final acceptance of the TSX-V to the
Acquisition and related transactions, as required by TSX-V policies (the "TSX-V
Approval").

 

 



     No Material Adverse Change:

 

There will not have been any event or change that has had or would reasonably
 be likely to have a materially adverse effect on  TCN and/or the Assets and for
the purposes  hereof,  material adverse effect means an effect that reasonably,
individually or collectively  with  another  state  of  facts  or  effects  is
materially adverse or may be expected to be materially adverse on the business,
operations, results of operations, liabilities or financial condition of TCN
and/or the Assets other than any change, effect, event or occurrence relating to
the global economy or securities markets in general.

 

 



 

 

This condition is for the mutual benefit of the Listed Company and CCAN and may
be waived, in whole or in part, by the mutual consent of the Listed Company and
CCAN, in writing.

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

3.  Covenants.  The Listed Company will make the following covenants:

     Board Reconstitution:

Upon completion of the Acquisition, the board of director of the Listed Company
will be reconstituted to directors to be determined by CCAN provided the TSX-V
does not object to such nominations and such persons are eligible to act as
directors pursuant to the Business Corporations Act (British Columbia).

                                                      

 

 

4.  Representations of CCAN. CCAN will make the following representations and
waranties in the Transaction Agreement:



     Incorporation:


 

CCAN is duly incorporated and validly existing and in good standing under the
laws of its jurisdiction of incorporation and no proceedings have been
instituted or are pending for the dissolution or winding up of CCAN. CCAN has
the corporate power to own and operate the Assets, carry on its business and
enter into and perform its obligations under the Transaction Agreement.

                                                      

 



 

 

The Transaction Agreement constitutes a legal, valid and binding agreement of
CCAN and is enforceable against CCAN in accordance with its terms and
conditions, subject to applicable bankruptcy, insolvency, reorganization,
moratorium another similar laws affecting the rights and remedies of creditors
and the general principles of equity.

 

 

 

     Corporate Authority:

 

The execution, delivery and performance by CCAN of the Transaction Agreement and
the completion of the Acquisition have been duly authorized by all necessary
corporate action on the part of CCAN.

 

 

 

     Conduct of Business:

 

Until the closing of the Acquisition and as it relates to TCN, CCAN agrees to
use its reasonable commercial efforts to (a) preserve intact its business
organization and other business relationships; (b) operate in the ordinary
course of business and maintain its books, records and accounts in accordance
with generally accepted accounting principles, consistent with past practice (c)
maintain and preserve the current financial condition of TCN and the Assets and
(d) not enter into any material agreements, other than in the ordinary course of
business, or agreements with related parties (as defined in securities laws).

 

 

 

     Financial Condition:

 

All financial information of CCAN as it relates to the TCN is true and correct
in every material respect and present fairly and accurately the financial
position and results of operations of the TCN for the periods reported upon as
at the date thereof.



4

--------------------------------------------------------------------------------

 


     Consents:


 

Other than as contemplated in the Transaction Agreement, there are no
regulatory, corporate or contractual consents or approvals required to effect
the Acquisition.

                                                      

 

 

     No Litigation:

 

There is no material action, suit, litigation, arbitration, investigation,
inquiry or other proceeding in progress, or to the best of CCAN's knowledge,
pending or threatened against or relating to the TCN and/or the Assets and there
is not outstanding against CCAN any judgment, decree, injunction, rule or order
of any court, government department, commission, agency or arbitrator which
affects TCN and/or the Assets.

5. Representations of the Listed Company. The Listed Company will make the
following representations and warranties in theTransaction Agreement:



     Incorporation:


 

The Listed Company is duly incorporated and validly existing and in good
standing under the laws of its jurisdiction of incorporation and no proceedings
have been instituted or are pending for its dissolution or winding up. The
Listed Company has the corporate power to own and operate its property, carry on
its business and enter into and perform its obligations under the Transaction
Agreement.

                                                      

 

 

 

 

The Transaction Agreement constitutes a legal, valid and binding agreement of
the Listed Company and is enforceable against the Listed Company in accordance
with its terms and conditions, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights and
remedies of creditors and the general principles of equity.

 

 

 

     Reporting Issuer:

 

The execution, delivery and performance by CCAN of the Transaction Agreement and
the completion of the Acquisition have been duly authorized by all necessary
corporate action on the part of CCAN.

 

 

 

     Capital Structure:

 

Schedule "A" to this Letter Agreement sets forth the approximate.



5

--------------------------------------------------------------------------------

 

     Corporate Records:


 

The corporate records, including all constating  documents, minutes of meetings
and resolutions of shareholders, directors and any committees, the share
certificates, securities registers and register of directors of the Listed
Company are complete and accurate and all corporate proceedings and actions
reflected in such corporate records have been conducted or taken in compliance
with all applicable laws and with the constating documents of the Listed
Company. The Listed Company’s constating documents are in the form contained in
its minute book and no modifications or alterations have been proposed or
approved by its shareholders.

                                                      

 

 

     Books and Records:

 

 

To the best knowledge of the Listed Company, the books and records of the Listed
Company disclose all material agreements and material financial transactions of
the Listed Company, and such transactions have been fairly and accurately
recorded.

 

 

 

     Disclosure Documents:

 

The Listed Company has filed all required disclosure documents (the "Continuous
Disclosure Documents") with governmental authorities in accordance with the
applicable policies of the TSX-V and applicable laws. As of the time the
Continous Disclosure Documents were filed with the governmental authorities and
on SEDAR (System for Electronic Document Analysis and Retrieval) (or, if amended
or superseded by a filing prior to the date of this Letter Agreement, then on
the date of such filing): (i) each of the Continous Disclosure Documents
complies in all material respects with the requirements of the policies of the
TSX-V and applicable laws; and (ii) none of the Continuous Disclosure Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

 

 

     Conduct of Business:

 

Until the closing of the Acquisition, the Listed Company agrees to use its
reasonable commercial efforts to (a) preserve intact its business organization
and other business relationships; (b) operate in the ordinary course of business
and maintain its books, records and accounts in accordance with generally
accepted accounting principles, consistent with past practice; and (c) maintain
its current financial condition. Other than as contemplated herein, the Listed
Company will not enter into any material agreements, or agreements with related
parties (as defined in securities laws), make any changes to its corporate
articles, or amend any stock options or warrants, without the prior consent of
CCAN.

 

6

--------------------------------------------------------------------------------

 

     Consents:


 

Other than as contemplated in this Letter Agreement, there are no regulatory,
corporate or contractual consents or approvals required to effect the
transactions contemplated herein.

                                                      

 

 

     No Litigation:

 

There is no material action, suit, litigation, arbitration, investigation,
inquiry or other proceeding in progress, or, to the best of the Listed Company’s
knowledge, pending or threatened against or relating to the Listed Company or
its other material assets and there is not outstanding against the Listed
Company any judgment, decree, injunction, rule or order of any court, government
department, commission, agency or arbitrator.



6.  Other Matters.   



     Confidentiality:


 

Steele and Avonlea jointly acknowledge that JPA will be providing to Steele,
Avonlea and CCAN information that non­public, confidential, and proprietary in
nature (the “Confidential Information"). Steele and Avonlea will and will cause
CCAN (and their respective affiliates, representative, agents, lawyers,
accountants and employees) to keep the Confidential information confidential and
will not, except as otherwise provided below, disclose such information or use
such information for any purpose other than for negotiation of the Transaction
Agreement and the evaluation and consummation of the Acquisition, provided that
this provision will not apply to information that:

                                                      

 

 

 

 

(i)           becomes generally available  to the public absent any breach of
this provision;

 

 

 

 

 

(ii)      was available on a non-confidential basis to a par prior to its
disclosure pursuant to this Letter Agreement or

 

 

 

(iii)     becomes available on a non-confidential basis from a third party who
is not bound to keep such information confidential.

 

JPA , Steele and Avonlea agree that they will not make any public disclosure of
the existence of this Letter Agreement (or the Transaction Agreement as
applicable) or of any of its terms unless such disclosure is required by
applicable law  or regulation including in accordance with the policies of the
TSX-V, and in any event the party contemplating disclosure will inform the other
party of and obtain its consent to the form and content of such disclosure,
which consent will not be unreasonably withheld or delayed.

 

 

Steele and Avonlea will cause CCAN to agree CCAN will not make any public
disclosure of the existence of this Letter Agreement (or the Transaction
Agreement as applicable) or of any of its terms without the prior written
consent of JPA.



7

--------------------------------------------------------------------------------

 

     Timing:


 

JPA, Steele and Avonlea agree to use reasonable commercial efforts to proceed
with the Acquisition and related transactions in accordance with the following
timetable of key events:

                                                      

 

 

 

 

December 5, 2016          Execution of this Letter Agreement

 

 

 

 

 

December 5, 2016          Commencement of the Due Diligence Period by the Listed
Compay and CCAN on each other

 

 

 

December 5, 2016          Negotiation of the Transaction Agreement

 

Janary 31, 2017              Execution of Transacon Agreement

 

     Termination:

 

This Letter Agreement will terminate automatically without further action by
JPA, Steele or Avonlea if the Listed Company and CCAN do not enter into the
Transaction Agreement by 4:00 p.m., (Vancouver time) on January 31, 20 17.

 

7.   General.

 



     Binding:


 

This Letter Agreement is intended to create and will create legally binding
obligations between JPA, Steele and Avonlea with respect to this Letter
Agreement but not for the Listed Company and CCAN with respect to the
Acquisition.

                                                      

 

 

     Independent Legal Advice:

 

Each of JPA, Steele and Avonlea acknowledge that they have been advised to seek
independent legal advice with respect to this Letter Agreement. Mo1ton Law acts
for the Listed Company but does not act for JPA, Steele or Avonlea with respect
to this Letter Agreement.

 

 

 

     Expenses:

 

JPA, the Listed Company, Steele, Avonlea and CCAN will each be responsible for
payment of its own expenses related to this Letter Agreement, the Transaction
Agreement, the Acquisition and all related filings, documents and matters.

 

 

 

     Governing Law:

This Letter Agreement and all matters arising hereunder will be governed by,
construed and enforced in accordance with the laws of British Columbia, and JPA,
Steele and Avonlea hereby irrevocably submit to the exclusive jurisdiction of
the courts of British Columbia.



 

8

--------------------------------------------------------------------------------

 

     Currency:


 

Unless otherwise indicated, all references to "CDN$" and dollar amounts are to
the lawful currency of Canada.

                                                      

 

 

     Execution in Counterparts:

 

JPA, Steele and Avonlea may execute this Letter Agreement in one or more
counterparts, and may deliver such execution  by mail or by other electronic
means, each of which is deemed to be an original and all of which will
constitute one agreement, effective as of the date given above.



 

[Signature Page Follows]


9

--------------------------------------------------------------------------------

 

Please indicate your agreement to this Letter Agreement by signing and returning
a copy to JPA, Attention: John G. Proust by 4:00 pm (Vancouver time) on December
5, 2016. If you have any questions or would like to discuss this proposal
further, please feel free to call me at 604-644-1470.

 

Yours truly,

 

J.   PROUST & ASSOCIATES INC.

 

 

 

/s/ John G. Proust

 

 

John G. Proust

 

The undersigned here by accepts the foregoing this____day of December , 2016.

 

/s/Michael Steele

 

 

Michael Steele

 

AVONLEA-DREWRY HOLDINGS INC.

 

 

 

/s/ Michael Steele

 

 

Authorized Signatory

 

The Clinic Network Inc.

 

 

 

/s/ Kim Wei

 

 

Authorized Signatory

 

Canada Cannabis Inc.

 

 

 

/s/ Scott Keevil

 

 

Authorized Signatory

 

Canadian Cannabis Corp

 

 

 

/s/ Scott Keevil

 

 

Authorized Signatory

 

 

    

 

            r••


10

<

--------------------------------------------------------------------------------

 

 


SCHEDULE"A"

 

LISTED COMPANY CAPITAL STRUCTURE (1)

 

Capital Structure Immediately after completing the Consolidation and Closing the
Acquisition

 

Common Shares Issued and Outstanding

2.6 million

Warrants

l.1  million  @ $0.15 expiring in 5 years (2)

Other Convertible Securities

Nil

Stock Options

Nil

Consideration Shares

45 million

Private Placement Shares

6 to 15 million

Total Issued and Outstanding Common

Shares ( Fully Diluted)

54.7 million (3) (assuming completion of the

minimum  Private Placement offering)

to

63.7 million (3) (assuming completion  of the maximum Private Placement
offering)

 

Notes:

(1)    All figures approximate_

(2)      To be exercised prior to closing of the Acquisition_

(3)      Not including (a) Warrants or tinder's warrants under the Private
Placement; or (b) shares to be issued as tinder's fees in connection with the
Acquisition.

 

 

 

 

11

 

 